ORDER GRANTING OBJECTIONS AND STAYING AUTOMATIC REINSTATEMENT
On May 29, 1996, this Court suspended Lawrence J. Clifford from the practice of law for thirty (80) days beginning July 1, 1996, and assessed the costs of the disciplinary proceeding against the respondent. The Disciplinary Commission filed "Objections to Automatic Reinstatement" pursuant to Admission and Discipline Rule 23(4)(c) contending that the respondent has failed to satisfy the costs assessed against him.
This Court, being duly advised, now finds that the respondent has failed to pay such costs and that the Commission's "Objections to Automatic Reinstatement" should be granted and reinstatement stayed.
IT IS, THEREFORE, ORDERED that the Commission's Objections are hereby granted and, accordingly, Lawrence J. Clifford's reinstatement to the practice of law is hereby stayed until such time as he pays the costs of this proceeding in full and/or until further order of this Court.
The Clerk of this Court is directed to forward copies of this Order to the parties and their attorneys of record and to all entities that were notified of the respondent's initial suspension.
FOR THE COURT
/s/ Brent E. Dickson BRENT E. DICKSON
Acting Chief Justice
SHEPARD, C.J., and SULLIVAN and SELBY, JJ., concur.
DeBRULER, J., not participating.